Title: To John Adams from Thomas Jefferson, 6 February 1787
From: Jefferson, Thomas
To: Adams, John


          
            Dear Sir
            Paris Feb. 6. 1787.
          
          Your favors by Colo. Franks have come safely to hand. he will set out from hence the 8th. inst. the packet being to sail from Havre the 10th. I inclose you the copy of a letter lately received from mr̃ Barclay, & of the paper it inclosed. in a letter from mr̃ Carmichael is a postscript dated Dec. 25. in the following words “since writing the preceding, the Portuguese Ambassador has pressed me to hint that the present moment is favorable to push our treaty with his court.” in the body of the letter he sais “the Ct. d’Expilly has promised me to continue his attention to our prisoners during his stay at Algiers, & I have also engaged the Consul of Spain who remains there on

his return to take care of them. advances have been made for their support which ought to be refunded.” I suppose that these advances have been made by order of mr̃ Lamb, & that, his powers being at an end, it will be incumbent on us to take measures on that subject.
          the Count de Vergennes is extremely ill. his disease is gouty. we have for some days had hopes it would fix itself decidedly in the foot. it shews itself there at times, as also in the shoulder, the stomach &c. Monsr. de Calonnes is likewise ill: but his complaints are of a rheumatic kind which he has often had before. the illness of these two ministers has occasioned the postponement of the Assembly of the Notables to the 14th. & probably will yet postpone it. nothing is yet known of the objects of that meeting. I send you a pamphlet giving a summary account of all the meetings of a general nature which have taken place heretofore. the treaty between Russia & this country is certainly concluded; but it’s contents are not yet known. I shall set out for the waters of Aix on the 15th. instant, so that I am unable to say when & whence I shall have the honour of addressing you again. but I take measures for the conveying to me on my road all letters, so that should any thing extraordinary require it, I can at all times be recalled to Paris in a fortnight. I shall hope to hear from you at times as if I were in Paris. I thank you much for the valuable present of your book. the subject of it is interesting, & I am sure it is well treated. I shall take it on my journey that I may have time to study it. you told me once you had had thoughts of writing on the subject of hereditary aristocracy. I wish you would carry it into execution. it would make a proper sequel to the present work. I wish you all possible happiness & have the honour to be with sentiments of sincere esteem & affection Dear Sir, your most obedient & most humble servant
          
            Th: Jefferson
          
        